 


 HR 2617 ENR: To amend the Fair Minimum Wage Act of 2007 to reduce a scheduled increase in the minimum wage applicable to American Samoa.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2617 
 
AN ACT 
To amend the Fair Minimum Wage Act of 2007 to reduce a scheduled increase in the minimum wage applicable to American Samoa. 
 
 
1.Minimum wage for American Samoa
(a)Minimum wageParagraph (2) of section 8103(b) of the Fair Minimum Wage Act of 2007 (29 U.S.C. 206 note) is amended to read as follows:  (2)the minimum wage applicable to American Samoa under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) shall be—
(A)the applicable wage rate in effect for each industry and classification as of September 29, 2015; and (B)increased by $0.40 an hour (or such lesser amount as may be necessary to equal the minimum wage under section 6(a)(1) of such Act), beginning on September 30, 2015, and on September 30 of every third year thereafter, until the minimum wage applicable to American Samoa under this paragraph is equal to the minimum wage set forth in such section..
(b)GAO reportsSection 8104 of the Fair Minimum Wage Act of 2007 (29 U.S.C. 206 note) is amended— (1)in subsection (a)—
(A)by striking September 1, 2011 and inserting April 1, 2017; and (B)by striking the second sentence and inserting the following: The Government Accountability Office shall submit a subsequent report not later than April 1, 2020.;
(2)in subsection (b), by striking the study under subsection (a) and inserting any report under subsection (a); and (3)by adding at the end the following:

(c)Report on alternative methods of increasing the minimum wage in American SamoaNot later than 1 year after the date of enactment of An Act to amend the Fair Minimum Wage Act of 2007 to reduce a scheduled increase in the minimum wage applicable to American Samoa, the Government Accountability Office shall transmit to Congress a report on alternative ways of increasing the minimum wage in American Samoa to keep pace with the cost of living in American Samoa and to eventually equal the minimum wage set forth in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)).. (c)Effective dateThis Act, and the amendments made by this Act, shall take effect as of September 29, 2015. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
